 
Exhibit 10.1
1050 LEASE

SECOND AMENDMENT TO LEASE
 
THIS SECOND AMENDMENT TO LEASE (the “Second Amendment”) is made and entered into
as of the 3rd day of August, 2011 by and between MIAMI-DADE COUNTY, FLORIDA, a
political subdivision of the State of Florida, formerly known as Metropolitan
Dade County, Florida (the “County”) and ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation, (the “Lessee”).
 
RECITALS
 
A.   The County and Royal Caribbean Cruise Line, Inc., a Florida corporation
(“RC”) entered into that certain Office Building Lease Agreement dated July 25,
1989, as amended by that certain Amendment to Office Building Lease Agreement
dated July 25, 1989 between the County and RC (collectively, the “Lease”) with
respect to that certain office building located at 1050 Caribbean Way, Miami,
Florida 33132 (the “Building”).
 
B.   RC assigned all of its right, title and interest in the Lease to Lessee.
 
C.   The County and Lessee desire to modify and amend certain terms and
provisions of the Lease, as hereinafter set forth.
 
NOW THEREFORE for the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as well as for the mutual covenants contained herein, the parties
hereby agree as follows:
 
1.   Recitals. The Recitals to this Second Amendment are true and correct and
are incorporated herein by reference and made a part hereof.
 
2.   Defined Terms.  Any defined terms utilized in this Second Amendment but not
defined herein shall have the meanings ascribed to said terms in the Lease.
 
3.   Master Agreement.  The County and Lessee acknowledge and agree that Lessee
has fully performed all of its duties and obligations under the Master Agreement
and that the Master Agreement is of no further force and effect.
 
4.   Bonds.  The County and Lessee acknowledge and agree that the Bond or Bonds
utilized to finance the acquisition of the Project under the Master Agreement
have been paid off in full by Lessee and that SunTrust Bank/Miami N.A. (the
“Lender”) has released all of its collateral in connection with the Bonds
including, without limitation: (a) the Assignment of Base Rent Under the Office
Building Lease from the County in favor of Lender which was recorded March 22,
1991 in Official Records Book 14950 at Page 1894 of the Public Records of
Miami-Dade County, Florida; (b) the Collateral Assignment of Office Building
Lease from RC and Royal Caribbean, Inc. (“RCI”) in favor of Lender recorded
March 22, 1991 in Official Records Book 14950, at Page 1885 of the Public
Records of Miami-Dade County, Florida; (c) that certain Lease Guaranty Agreement
dated March 19, 1991 from RCI in favor of Lender; and (d) that Promissory Note,
dated March 19, 1991 in the original principal amount of Sixteen Million Five
Hundred Thousand and No/100 Dollars ($16,500,000.00) from the County and
accepted by RC and RCI in favor of Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
5.   Extension of Term.  The County and Lessee acknowledge and agree that the
Lease Commencement Date was April 1, 1991 and that the Initial Term of the Lease
has been extended by letter dated September 29, 2010 from Lessee to the County
and the Lease currently expires on March 31, 2016.  The County and Lessee hereby
agree to extend the term of the Lease until March 31, 2021 (the “Term Expiration
Date”), under the same covenants, agreements, provisions and conditions
contained in the Lease, except as modified by this Second Amendment.
 
6.   Extended Term.  Article 3.2 of the Lease is hereby amended and restated in
its entirety to read as follows:
 
“3.2  Extended Term.  Lessee shall have the option to extend the term of this
Lease for the Leased Premises for two (2) consecutive terms (each an “Extended
Term”) of five (5) years each, the first Extended Term, if such option is
exercised, to commence from the Term Expiration Date, provided, however, that at
the time of exercise of the respective option Lessee shall not be in default
hereunder. Each option shall be exercised by written notice to County given at
least six (6) months prior to the expiration of the Term Expiration Date or the
applicable Extended Term. Each Extended Term shall be upon the same covenants,
agreements, provisions and conditions that are contained herein for the Initial
Term, except as expressly provided herein to the contrary.”
 
7.   Base Rent.  Article 5.1 of the Lease is hereby amended and restated in its
entirety to read as follows:
 
“Base Rent.
 
a.           The Base Rent shall be Zero and No/100 Dollars ($0.00) through and
including July 31, 2015.  Commencing on August 1, 2015, the Base Rent shall be
One Million Eight Hundred Thousand and No/100 Dollars ($1,800,000.00) payable in
equal monthly installments of One Hundred Fifty Thousand and No/100 Dollars
($150,000.00), in advance, plus sales tax due on the first day of each calendar
month during the balance of the Term of this Lease.  Base Rent for any period of
less than one month shall be apportioned based on the number of days in that
month.  Lessee will pay Annual Rent (as defined below), plus applicable sales
tax, to the Miami-Dade County Seaport Department.  Base Rent has been calculated
based upon the negotiated rentable square footage of the Leased Premises.
 
b.           The Base Rent shall be increased annually commencing August 1, 2016
and on the first day of August each year thereafter during the Term, by, for all
items other than Utility Costs, the lesser of (i) two and one half percent
(2.5%); or (ii) the percentage increase in the CPI over the CPI for the
immediately preceding twelve (12) month period calculated from July 1 of the
prior year through June 30 of the current year.  In addition, Base Rent shall be
increased annually on August 1, 2016 and on the first day of August each year
thereafter during the Term, by the amount of any increases in Utility Costs over
the Utility Costs for the immediately preceding twelve (12) month period
calculated from
 
2
 

--------------------------------------------------------------------------------

 

July 1 of the prior year through June 30, not to exceed a four percent (4%)
increase in such Utility Costs in any year.
 
c.           For purposes of the Lease, the term “CPI” shall mean the Consumer
Price Index, U.S. City Average for all items less food and energy.  For purposes
of the Lease, the term “Utility Costs” shall mean the cost to provide water,
sewer and electrical services to the Leased Premises as set forth in Articles
9.1 and 9.2 for the immediately preceding twelve (12) month period calculated
from July 1 through June 30 of each year.”
 
8.   Rent Adjustment.  Article 5.2 of the Lease is amended and restated in its
entirety to read as follows:
 
“Rent Adjustment.  The Base Rent, as same is adjusted in accordance with Article
5.1, plus the applicable rent adjustment as provided below shall be the “Annual
Rent”.  From the Effective Date through July 31, 2015, Lessee shall pay to the
County as Annual Rent the Base Rent plus one hundred percent (100%) of the Cost
of Services.  Commencing August 1, 2015 the Cost of Services shall be deemed
included in the Base Rent for all purposes under the Lease and Lessee shall no
longer be required to pay for the Cost of Services separately from Base
Rent.  Therefore, notwithstanding anything to the contrary contained in this
Lease, from and after August 1, 2015, the term “Annual Rent” shall mean the Base
Rent as adjusted annually in accordance with Article 5.1 of the Lease, since the
Base Rent will include what was formerly the Cost of Services.”
 
9.   Late Fee.  Article 5.3 of the Lease is hereby deleted.
 
10.   Ground Rent.  From the Effective Date through July 31, 2015, Lessee shall
pay ground rent in accordance with Article 44 of the Lease.  Commencing August
1, 2015, Lessee shall no longer be required to pay ground rent in accordance
with Article 44 of the Lease and from and after August 1, 2015, the ground rent
payment referenced in Article 44 of the Lease shall be deemed included in the
Base Rent for all purposes under the Lease.
 
11.   Additional Rent Amendment (Payment in Lieu of Taxes).  From the Effective
Date through July 31, 2015, Lessee shall also pay the amounts due pursuant to
Article 5.5 of the Lease.  Commencing August 1, 2015, the Base Rent shall be
deemed to include the “Additional Rent Amendment (Payment in Lieu of Taxes)”
attached to the Lease as Exhibit B, for all purposes under the Lease and no
further payment shall be required of Lessee pursuant to Article 5.5 of the
Lease; provided, however, for the year 2015, Lessee shall pay to the County
pursuant to Article 5.5, One Hundred Thirty One Thousand Two Hundred Fifty and
No/100 Dollars ($131,250.00) (i.e., $225,000.00 x 7 ÷ 12 = $131,250.00) which
amount shall be subject to adjustment in accordance with Exhibit B to the Lease.
 
12.   Calculation of Cost of Services.
 
A. Since 2006 there has been a dispute between the County and Lessee regarding
the calculation of the Cost of Services.  Beginning in 2006 the County has
invoiced Lessee Nine Hundred Eighty Five Thousand Eight Hundred Twenty One and
No/100 Dollars ($985,821.00) annually for the Cost of Services in connection
with the Building and the building located at 1080 Port Boulevard, Port of
Miami, Florida (the “1080 Building”), which is subject to
 

3
 

--------------------------------------------------------------------------------

 

that certain Office Building Lease Agreement between the County and Lessee dated
January 18, 1994, as amended (the “1080 Lease”).  Lessee has disputed this
amount due to the County’s inclusion of certain capital improvements and
overhead rates in the calculation of the Cost of Services for the Building and
the 1080 Building.  Lessee has been paying to the County Eight Hundred Eighty
Two Thousand Four Hundred Nineteen and 50/100 Dollars ($882,419.50) annually
since 2006 instead of the Nine Hundred Eighty Five Thousand Eight Hundred
Twenty-One and No/100 Dollars ($985,821.00) invoiced by the County.  The County
hereby agrees to accept the payments made by Lessee as described herein as
payment in full of the Cost of Services under the Lease and in connection with
the 1080 Building and the 1080 Lease and the County hereby waives any right
under the Lease and the 1080 Lease to claim that Lessee has not fully paid the
Cost of Services under the Lease and the 1080 Lease arising prior to January 1,
2011.
 
B.   The Parties hereby agree that the Cost of Services shall not include
Capital Improvement costs and overhead rates in the calculation of the annual
cost of providing services to the Lessee which are specified in Article 9 of the
Lease. For purposes of this Lease, “Capital Improvement” shall mean non-repair,
non-maintenance, non-recurring betterments or improvements to the Building which
extends the useful life of the Building or increases the usefulness of the
Building.
 
13.   Payments Under the Lease.  The County acknowledges that Lessee has paid
all amounts due under the Lease for Base Rent, Annual Rent, Cost of Services,
Additional Rent Amendment (Payment in Lieu of Taxes) and any other amount due
from Lessee to the County under the Lease accruing prior to the Effective Date
of this Second Amendment and the County hereby forever discharges and releases
Lessee from all claims for amounts due under the Lease arising prior to the
Effective Date of this Second Amendment.
 
14.   Performance under the Lease.
 
1.   The County acknowledges and agrees that as of the Effective Date of this
Second Amendment Lessee has fully performed all of its covenants, duties and
obligations under the Lease and the County hereby releases and forever waives
and discharges Lessee of and from any and all claims and demands of any type or
nature arising under the Lease prior to the Effective Date of this Second
Amendment.
 
2.   Lessee acknowledges and agrees that as of the Effective Date of this Second
Amendment, the County has fully performed all of its covenants, duties and
obligations under the Lease and Lessee hereby releases and forever waives and
discharges the County of and from any and all claims and demands of any type or
nature arising under the Lease prior to the Effective Date of this Second
Amendment.
 
15.   Repairs to Building.  The County, at its sole cost and expense, covenants
and agrees to complete the repairs and improvements to the Building identified
on Exhibit “A” attached hereto and made a part hereof (the “Repairs and
Improvements”) in accordance with the time frame set forth on Exhibit “A” (the
“Time Frames”).  If the County fails to complete the Repairs and Improvements
within the Time Frames, as same may be extended as a result of
 

4
 

--------------------------------------------------------------------------------

 

Excusable Delay, and same is not cured within the time frames set forth under
Article 25.3(A) of the Lease, Lessee may cure the default in accordance with
Article 25.3(B)(2) of the Lease.
 
16.   Redevelopment of the South West Corner.  The County has advised Lessee
that the County intends to redevelop portions of the Land, including parking
areas, utilized by Lessee, its employees, agents and guests.  In this regard,
the County covenants and agrees to identify a substantially equivalent number of
parking spaces mutually acceptable to the County and Lessee as a condition
precedent to relocating any of Lessee’s surface parking, so that at all times
Lessee shall have a substantially equivalent number of parking spaces for the
Building.
 
17.   Port Security.  The County acknowledges and agrees that at all times
during the term of the Lease, Lessee and its employees, agents and guests shall
have unrestricted access to the Building 24 hours per day, 365/366 days per
year.  The County covenants and agrees that all access restrictions affecting
the Port of Miami, including, without limitation, weather and security
restrictions, shall be implemented east of the parking garage thereby allowing
unfettered access to the Building at all times.
 
18.   Costs Associated with Port Security.  In the event additional security
measures at the Port of Miami are imposed for any reason above current levels
and such additional security measures would require Lessee or Lessee’s
employees, agents and guests to incur additional costs and expenses to obtain
access to the Leased Premises, the County shall be responsible to pay all such
additional costs and expenses incurred by Lessee and its employees, agents
and  guests to obtain access to the Leased Premises, in order to comply with the
new security measures (e.g., issuance of employee port identification cards,
etc.).  If such additional security costs are actually paid by Lessee and its
employees, agents and guests to obtain access to the Leased Premises, the County
shall be responsible to promptly reimburse Lessee for all such additional costs
and expenses incurred by Lessee and its employees, agents and guests to obtain
access to the Leased Premises in order to comply with the new security measures.
 
19.   Access Charges.  The amount payable by Lessee pursuant to the Lease is
expressly conditioned upon the County not assessing fees or charges to Lessee’s
employees, Building guests and service providers in connection with their use of
the Port tunnel or the Port bridge. In the event that the County assesses
Lessee’s employees, Building guests and service providers fees or charges in
connection with their use of the Port tunnel or the Port bridge, the County
agrees to credit any payment due from Lessee under the Lease by the amount of
the fees and charges paid by Lessee’s employees, Building guests and service
providers in connection with their use of the Port tunnel or the Port bridge.
 The parties agree to negotiate in good faith the methodology to quantify,
document and disburse this credit.
 
20.   Casualty Insurance.  The County shall elect, on or before July 1, 2015,
whether the County will (a) maintain all risk insurance in the amount of the
Full Replacement Value of the Leased Premises (including tenant improvements but
excluding contents and Lessee’s personal property) against the hazards, as more
particularly described in Article 10.1(A) of the Lease, at the County's sole
cost and expense, from and after August 1, 2015 for the balance of the Term of
the Lease, as same may be extended, with commercially reasonable deductible
amounts, not greater than the deductible amounts carried by Lessee for the 1080
Building, as hereinafter defined, and not under a blanket policy of insurance;
or (b) require Lessee to maintain
 

5
 

--------------------------------------------------------------------------------

 

such insurance for the balance of the Term of the Lease, as same may be
extended.  If the County fails to make the election on or before July 1, 2015,
the County shall be deemed to have elected to have Lessee maintain such
insurance.  If the County elects to have Lessee maintain such insurance, Lessee
shall be entitled to a credit against Annual Rent for the cost to maintain such
insurance.
 
21.   Damage or Destruction
 
A.   If the County elects to maintain the insurance required by Article 20 of
this Second Amendment, then, effective August 1, 2015, Article 10.2 of the Lease
is amended and restated to read as follows:
 
“10.2           Damage or Destruction.
 
A.           Repairable Within One Hundred Eighty (180) Days.  If any portion of
the Leased Premises is damaged by fire, earthquake, flood or other casualty, or
by any other cause of any kind or nature (the “Damaged Property”) and the
Damaged Property can, in the opinion of the County’s architect (the “Architect”)
reasonably exercised, be repaired within one hundred eighty (180) days from the
date of the casualty or destruction, the County shall proceed immediately to
make such repairs to the standards required by paragraph C below, to the extent
casualty insurance proceeds are available.  In this event, this Lease shall not
terminate, Annual Rent shall continue to be payable except as provided in
paragraph E below, and the County shall be entitled to retain all casualty
insurance proceeds payable as a result of the casualty. A copy of the
Architect’s opinion shall be delivered to the Lessee within thirty (30) days
from the date of the casualty or destruction.  The Architect’s opinion shall be
made in good faith after a thorough investigation of the facts required to make
an informed judgment.  The Architect shall consider and include as part of his
evaluation the period of time necessary to obtain the required approvals of all
insurers, to order and obtain materials, and to engage contractors.
 
B.           Not Repairable Within One Hundred Eighty (180) Days.  If in the
opinion of the Architect reasonably exercised, the Damaged Property cannot be
repaired within one hundred eighty (180) days from the date of the damage,
Lessee shall have the option of (i) terminating the Lease as of the date of such
casualty or destruction; or (ii) having the County repair the Damaged Property
within the time period reflected in the Architect’s opinion, in which event the
Lease shall remain in full force and effect and the Lessee shall restore the
Damaged Property in accordance with Article 10.2(A).  Any surplus shall belong
to the County.
 
C.           Option to Terminate Not Exercised.  If Lessee does not exercise its
option to terminate hereunder, the County shall, with due diligence, repair the
Damaged Property as a complete architectural unit of substantially (as
reasonably possible) the same usefulness, design and construction existing
immediately prior to the damage.  In this event, this Lease shall not terminate,
Annual Rent shall continue to be payable except as provided herein paragraph E,
and County shall be entitled to retain all casualty insurance proceeds payable
as a result of the casualty.
 

6
 

--------------------------------------------------------------------------------

 

 
D.           Definition of Repair.  The word “repair” shall include rebuilding,
replacing, and restoring the Damaged Property.
 
E.           Abatement of Rent.  Annual Rent shall be equitably abated under the
Lease from the date of such casualty or destruction to the date Lessee has
restored the Damaged Property in accordance with Article 10.2(C).”
 
B.   If the County elects to have Lessee maintain the insurance required by
Article 20 of this Second Amendment, then, effective, August 1, 2015, Article
10.2 of the Lease is amended and restated in its entirety to read as follows:
 
“10.2           Damage or Destruction.
 
A.           Repairable Within One Hundred Eighty (180) Days.  If any portion of
the Leased Premises is damaged by fire, earthquake, flood or other casualty, or
by any other cause of any kind or nature (the “Damaged Property”) and the
Damaged Property can, in the opinion of the Lessee’s architect (the “Architect”)
reasonably exercised, be repaired within one hundred eighty (180) days from the
date of the casualty or destruction, Lessee shall proceed immediately to make
such repairs to the standards required by paragraph C below to the extent
casualty insurance proceeds are available.  In this event, this Lease shall not
terminate, Annual Rent shall continue to be payable except as provided in
paragraph E below, and Lessee shall be entitled to retain all casualty insurance
proceeds payable as a result of the casualty. A copy of the Architect’s opinion
shall be delivered to the County within thirty (30) days from the date of the
casualty or destruction.  The Architect’s opinion shall be made in good faith
after a thorough investigation of the facts required to make an informed
judgment.  The Architect shall consider and include as part of his evaluation
the period of time necessary to obtain the required approvals of all insurers,
to order and obtain materials, and to engage contractors.
 
B.           Not Repairable Within One Hundred Eighty (180) Days.  If in the
opinion of the Architect reasonably exercised, the Damaged Property cannot be
repaired within one hundred eighty (180) days from the date of the damage,
Lessee shall have the option of (i) terminating the Lease as of the date of such
casualty or destruction; or (ii) repairing the Damaged Property within the time
period reflected in the Architect’s opinion, in which event the Lease shall
remain in full force and effect and the Lessee shall restore the Damaged
Property in accordance with Article 10.2(A).    Any surplus shall belong to the
County.
 
C.           Option to Terminate Not Exercised.  If Lessee does not exercise its
option to terminate hereunder, the Lessee shall, with due diligence, repair the
Damaged Property as a complete architectural unit of substantially (as
reasonably possible) the same usefulness, design and construction existing
immediately prior to the damage.  In this event, this Lease shall not terminate,
Annual Rent shall continue to be payable except as provided herein paragraph E,
and Lessee shall be
 

7
 

--------------------------------------------------------------------------------

 

entitled to retain all casualty insurance proceeds payable as a result of the
casualty.
 
D.           Definition of Repair.  The word “repair” shall include rebuilding,
replacing, and restoring the Damaged Property.
 
E.           Abatement of Rent.  Annual Rent shall be equitably abated under the
Lease from the date of such casualty or destruction to the date Lessee has
restored the Damaged Property in accordance with Article 10.2(C).”
 
22.   Subletting.  Article 19.2 of the Lease is hereby amended and restated in
its entirety to read:
 
“Subletting.  In the event Lessee desires to sublease all or any portion of the
Building in accordance with Section 2, Lessee shall give notice of the terms of
such sublease to County in writing prior thereto.  Any sublease rental (whether
monetary or otherwise) in excess of the rentals provided for under the Lease
during the term of the sublease, less Lessee’s costs associated with the
sublease shall belong to the County.  Lessee shall remit said amount to the
County within thirty (30) days of receipt from the sublessee.”
 
23.   Notices.  Article 20 of the Lease is hereby amended and restated in its
entirety to read as follows:
 
“Notices.  Any and all notices, requests, demands and other communications
required or permitted to be given pursuant to this Lease shall be in writing
(except for notices under Article 18.1) and shall be deemed to have been duly
given when delivered by hand or when deposited in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid, as
follows:
 
If to County:
Miami-Dade County
Seaport Department
1015 North America Way
Miami, FL  33132
Attention:  Seaport Director
 
With a copy to:
 
County Attorneys Office
Stephen P. Clark Center
111 Northwest First Street
Suite 2810
Miami, FL  33128
Attention:  Steven Bass
 

8
 

--------------------------------------------------------------------------------

 

 
If to Lessee:
 
Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, FL  33132
Attention:  Director, Facilities
 
With a copy to:
 
Royal Caribbean Cruises Ltd.
1050 Caribbean Way
Miami, FL  33132
Attention:  General Counsel
 
and to such other parties as shall be notified in writing by each party to the
other.”
 
24.    Default by Lessee.  In the event of a default by Lessee under Article
25.1(2) of the Lease as a result of a violation of Article 32 of this Second
Amendment, Lessee may elect to cure such default within the time frame set forth
in Article 25.1(2), by electing to increase the Base Rent by One Hundred Fifty
Thousand and No/100 Dollars ($150,000.00) per year or Twelve Thousand Five
Hundred Thousand and No/100 Dollars ($12,500.00) per month from and after the
date of such default, which increase in Base Rent shall be applicable for the
balance of the term of the Lease, as same may be extended, in which event the
default under Article 32 of this Second Amendment shall be deemed cured.  This
increase to the Base Rent is subject to further increase annually in accordance
with Article 5.1 of the Lease commencing upon the first annual adjustment in
Base Rent after the additional One Hundred Fifty Thousand and No/100 Dollars
becomes payable.
 
25.   Default by County.  Article 25.3(B) is amended and restated as follows:
 
“B.           Lessee’s Remedies.    If Lessee declares an event of default,
Lessee may (1) withhold payment of Annual Rent due and to accrue hereunder (to
the extent necessary to cover the costs estimated by Lessee to cure such
default) so long as the County remains in default, or (2) cure such default and
invoice County for costs and expenses (including reasonable attorneys’ fees and
court costs) incurred by Lessee therefore. If County does not reimburse Lessee
within thirty (30) days after it receives Lessee’s invoice, Lessee may deduct
all such costs and expenses from the Annual Rent due and to become due hereunder
plus interest at the rate of one and one-half percent (1 ½ %) per month.”
 
26.   Article 25.3(C) is hereby deleted.
 

9
 

--------------------------------------------------------------------------------

 

 
27.   Estoppel Certification.
 
A.   Lessee represents to the County that as of the Effective Date of this
Second Amendment: (i) the Lease is in full force and effect; and (ii) to the
best of Lessee’s knowledge, the County is not in default in the performance of
any covenant, agreement or condition contained in the Lease.
 
B.   The County represents to Lessee that as of the Effective Date of this
Second Amendment:  (i) the Lease is in full force and effect; and (ii) to the
best of the County’s knowledge, Lessee is not in default in the performance of
any covenant, agreement or condition contained in the Lease.
 
28.   Condemnation.
 
A.   Taking - Lease Ends.  The last sentence of Article 33.1 of the Lease is
hereby deleted and replaced by the following:
 
“In the event of such termination, Rent shall be equitably adjusted based upon
the date of such taking.”
 
B.   Taking - Lease Continues.  Article 33.2 of the Lease is hereby amended and
restated in its entirety to read as follows:
 
“Taking - Lease Continues.  If less than all of the Leased Premises shall be
taken and, in Lessee’s opinion communicated by notice to County within sixty
(60) days after Lessee is notified of such taking, Lessee is able to gain access
to and continue the conduct of its business in the part not taken, this Lease
shall remain unaffected and the Rent shall be equitably adjusted.”
 
C.   Temporary Taking.  The last sentence of Article 33.3 is hereby deleted and
replaced with the following:
 
“If the Lease is terminated, Rent shall be equitably adjusted as of the date of
termination.  If Lessee elects not to terminate this Lease, Rent shall be
equitably adjusted as of the date of the taking for the duration of the taking.”
 
29.   Effective Date.  The term “Effective Date” shall mean the date this Second
Amendment is last executed by the County and Lessee.
 
30.   Captions and Headings.  Captions and headings used herein are solely for
the convenience of the parties and shall not be deemed to limit or affect the
terms contained herein.
 
31.   Conflict.  In the event of a conflict between the terms and provisions of
this Second Amendment and the terms of the Lease, this Second Amendment shall
govern.
 

10 
 

--------------------------------------------------------------------------------

 

 
32.   Corporate Headquarters.  The Building and building located at 1080
Caribbean Way, Miami, Florida (the “1080 Building”) shall remain Lessee’s United
States headquarters during the Term of this Lease unless the change in the
United States headquarters of Lessee is changed as a result of a corporate
merger or the sale of substantially all of the assets of Lessee to an entity not
affiliated or owned or controlled in part by Lessee or its subsidiaries,
divisions or affiliates.
 
33.   Obstruction of View.  Article 36.5 is hereby amended and restated to read
as follows:
 
“36.5 Obstruction of View.  County agrees not to permit or allow any
construction at the Port of Miami which would result in the obstruction of the
view from the Building to the South or the Southwest in the area outlined in red
in Exhibit “B” attached to the Second Amendment.”
 
34.   Ratification.  Except as herein modified the County and Lessee ratify and
reaffirm all the terms and provisions of the Lease.
 

11
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Second Amendment has been executed and delivered as of
the date first above written.
 
 
 
 
Attest: /s/ Gene Spencer
Assistant Clerk
MIAMI-DADE COUNTY, FLORIDA, a political subdivision of the State of Florida
 
 
By: /s/ Alina T. Hudak
Name: Alina T. Hudak
Title:  County Manager
 
Date Executed: 8/3/11
   
Approved as to form and legal sufficiency:
 
 
/s/ Richard Seavey
Assistant County Attorney
 
 
 
 
Witnesses:
 
/s/ Marta I. Barrios
Print Name: Marta I. Barrios
 
/s/ Jon Jaffe
Print Name: Jon Jaffe
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation
 
By:/s/ Adam M. Goldstein
Name: Adam M. Goldstein
Title: President & CEO, Royal Caribbean International
 
Date Executed: July 14, 2011
 
 

 
 

12
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
Repairs / Improvements
1050 Building
 
 
Project
Estimated Completion Date
 
Replace balcony railings on 3rd floor and  outside 6th floor board room
 
 
August 2011
 
Replace all broken and cracked tiles on the balcony of the 1050 board room , 6th
floor
 
 
August 201
 
Replace rusted exterior door handles on all three doors leading to 1050
boardroom balcony
 
 
August 2011
 
Replace all broken and cracked tiles on all the 1050 balconies
 
 
August 2011
 
Repair heating unit in 1050
 
 
Summer 2012
 
Install new urinals in all restrooms
 
 
August 2011

 

13
 

--------------------------------------------------------------------------------

 

 
 
Update all restroom sinks with new faucets
 
 
August 2011
 
Replace all broken tiles in restrooms and tile cove baseboards
 
 
August 2011
 
Replace drop ceilings in all restrooms.  Paint all ceilings.
 
August 2011
 
 
 
Replace mirrors in all bathrooms
August 2011
 
 
Replace down lights (high hats) in elevator lobbies, 6th floor
 
 
July 2011
 
Replace 1050 canopy roof at front main entrance
 
 
Summer 2012
 
Replace fabric awnings between 1050 and 1080 buildings
 
September 2011
 
In parking garage install new evacuation maps in all stairwell entrances; repair
all egress, exit, and stairwell lights
 
August 2011

 
 

14 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
 
 
[Satellite picture]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
#10433543_v5

 
15

--------------------------------------------------------------------------------

